Citation Nr: 0026544	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-13 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young


INTRODUCTION

The veteran had active military service from September 1977 
to June 1978.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for schizophrenia.

The veteran failed to appear for two requested and scheduled 
hearings, August 4, 1999 and November 22, 1999, before the 
local hearing officer.


FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for paranoid schizophrenia when it issued 
a rating action is August 1995.

2.  The evidence submitted since the final August 1995 rating 
decision does not bear directly and substantially upon the 
issue at hand, or provide a more complete picture of the 
circumstances surrounding the origin of the veteran's 
psychiatric disorder, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the August 1995 rating decision, 
wherein the RO denied reopening the claim of entitlement to 
service connection for a psychiatric disorder is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the August 1995 
rating decision wherein the RO denied reopening the claim of 
entitlement to service connection for schizophrenia is 
reported in pertinent part below.

Service medical records show, that on clinical evaluation in 
January 1977, prior to enlistment into the service, the 
veteran was diagnosed with adult reaction adjustment.  The 
examiner noted that he had related extensive problems dealing 
with family.  He also noted that he appeared highly 
depressed, confused and sullen.

Examination at enlistment in September 1977 revealed no 
neurologic or psychiatric abnormalities.  On clinical 
evaluation in January 1978 it was reported that the veteran 
seemed to be highly depressed.  There was no diagnosis 
rendered.  

It was further reported in January 1978 that the veteran was 
3 months post active duty and presented with marked sleep 
impairment and reported trembles and seeing shadows.  The 
diagnoses were situational reaction and rule out thought 
disorder.  In addition, in January 1978, he was hospitalized 
at the Naval Regional Medical Center after being seen in the 
emergency room and found to be extremely anxious and 
agitated.  He was diagnosed with passive-dependent 
personality disorder manifested by unresolved dependency 
needs, over-dependence upon individuals or institutions, 
which he looked to for support.

On examination at separation in June 1978 there were no 
neurologic or psychiatric abnormalities noted.

A Department of Mental Health and Developmental Disabilities 
Summary Index indicated that intermittently from January 1977 
to February 1985 the veteran was treated at various 
facilities and variously diagnosed with schizophrenia, 
paranoid type.

A neurosurgical and psychiatric examination of the veteran at 
a private facility was conducted in March 1979.  It was 
reported that no acute neurosurgical deficits were found.  
Psychiatric examination revealed an acute psychotic reaction 
secondary to possible drug intake.

In October 1982 the veteran received mental health treatment 
at a private facility.  He was diagnosed with schizophrenia, 
paranoid type.  Private treatment records reveal he was 
treated for schizophrenia, paranoid type, between September 
1984 and September 1990.  In August 1984 he was diagnosed 
with schizophrenia, undifferentiated type.

A VAMC medical report dated in June 1990 showed and Axis I 
diagnosis of psychosis not otherwise specified.

In February 1991 the veteran filed a claim of entitlement to 
service connection for anxiety and nervousness.  The RO 
denied the claim on the basis that the evidence showed he had 
had a psychiatric hospitalization one year prior to service, 
and psychosis had not been shown in service or for 12 years 
thereafter.  The veteran was notified of the RO's 
determination in May 1991.  The RO confirmed its decision in 
a subsequent rating action in July 1991.  

In January 1993 the veteran requested that his claim for 
service connection be reopened.  To support reopening of his 
claim, he submitted private treatment records.  In June 1993 
the RO denied the veteran's request to reopen his claim for 
service connection for psychosis on the basis that evidence 
submitted did not provide a new factual basis.  

The RO noted that a psychosis was previously denied as having 
pre-existed service with no aggravation shown in service.  
The veteran was notified of the RO's determination in July 
1993.  This decision was not appealed by the veteran and it 
became final in July 1994.

The evidence associated with the claims file subsequent to 
the August 1995 rating decision wherein the RO determined 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder is reported in pertinent part below.

The veteran proffered testimony at his personal hearing in 
October 1996.  He testified, in pertinent part, that he was 
labeled as being schizophrenic before going into the service.  
He also testified that he was hospitalized for approximately 
one month for schizophrenia in 1977.  Hearing Transcript 
(Tr.), pp. 1-2.  He stated that he had no symptoms during 
boot camp.  Tr., p. 4.  He further stated that he knows he 
has a mental problem and after an incident, which occurred in 
an apprenticeship class, things started going haywire.  Tr., 
p. 5.  He testified that when he got on his assigned ship, he 
would stay to himself and cry because he was alone.  Tr., p. 
6.  

In September 1998 the veteran requested that his claim for 
service connection for schizophrenia be reopened.  To support 
his claim, he submitted VA outpatient treatment reports for 
the period from May 1998 to August 1998.  

In addition, since the August 1995 rating decision, the RO 
received VAMC medical records, including an August 1998 
assessment which shows a diagnosis of schizoaffective 
disorder.  It was noted that the veteran had tremors since 
starting Depakote in September 1997.  It was further noted 
that the psychiatrist prescribed Cogentin for the tremors.

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  



When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  
Thus, the well-groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of the evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins, supra, that by the ruling in 
Hodge, supra, the Federal Circuit Court "effectively 
decoupled" the determinations of new and material evidence 
and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all of the evidence both new and material and if 
appropriate, evaluating the claim on the merits.  Elkins v. 
West, 12 Vet. App. 209 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000);  38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Continuous service for 90 days or more during a period of 
peacetime service after December 31, 1946, and post service 
development of a presumptive disease to a degree of 10 
percent within one year from the date of termination of such 
service establishes a presumption that the disease was 
incurred in service.  38 C.F.R. §§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no showing 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991);  38 C.F.R. § 3.304 (1999).

In a recent case the Court emphasized that VA's burden of 
proof for rebutting the presumption of soundness is not 
merely evidence that is "cogent and compelling," i.e., a 
sufficient showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (1999).  See Green v. Derwinski, 1 Vet. 
App. 320, 322-23 (1991).

The specific finding requirement that an increase in 
disability during peacetime service is due to the natural 
progress of the condition will be met when the available 
evidence of a nature generally acceptable as competent shows 
that the increase in severity of a disease or injury or 
acceleration in progress was that normally to be expected by 
reason of the inherent character of the condition, aside from 
any extraneous or contributing cause or influence peculiar to 
military service.  Consideration will be given to the 
circumstances, conditions, and hardships of service.  
38 U.S.C.A. § 1153;  38 C.F.R. § 3.306 (1999).

Temporary flare-ups of a preexisting injury or disease are 
not sufficient to be considered 'aggravation in service' 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).



Analysis

The veteran seeks to reopen his claim of service connection 
for a psychiatric disorder, the reopening of which the RO 
denied in August 1995.  Thereafter the RO received additional 
evidence in support of the veteran's claim.  The Board will 
proceed with a determination of whether the evidence received 
subsequent to the final disallowance is new and material.  
See Evans, supra.

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith, supra at 314.  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In the instant case, the Board finds that evidence received 
since the August 1995 denial was not in the record at the 
time of that decision and such evidence is not redundant of 
evidence previously of record; therefore, such evidence is 
new.  Smith, supra.  

Although this evidence is considered as new evidence, it is 
not material because it fails to provide a more complete 
picture of the circumstances surrounding the origin of the 
veteran's schizophrenia disorder or psychiatric disorder in 
general.  Hodge, supra.



The Board finds that the 1998 VAMC treatment record submitted 
in support of the veteran's claim is not relevant to the 
issue at hand as such medical evidence does not establish a 
causal link between the veteran's claimed psychiatric 
disorder and service.  That is, the record continues to be 
devoid of any competent evidence that tends to show that the 
veteran currently has a psychiatric disorder that is 
etiologically related in any way to any incident of service, 
or that a preexisting psychiatric disorder increased in 
severity during service beyond natural progress. 

The Board has considered the veteran's statements and 
testimony, which were proffered at his personal hearing in 
support of the argument that he has a current psychiatric 
disorder that was the result of or aggravated by his service.  
This evidence does not provide a more complete picture of the 
circumstances surrounding the origin of the veteran's 
psychiatric disorder.  While this evidence is new, it is not 
material since it does not link any current psychiatric 
disorder with active duty.  

As a layman, the veteran is not competent to give a medical 
opinion on the etiology of his psychiatric disorder, or more 
precisely, a medical opinion on the question of whether there 
is a medical nexus between any current claimed condition and 
his service.  

The claims file does not contain any competent evidence that 
relates any present claimed psychiatric disorder to the 
veteran's service, or his asserted post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); Moray v. Brown, 5 Vet. App. 211 (1993). 

Based on the foregoing, the Board finds that the submitted 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156; Hodge, supra.  



The Board therefore concludes that the evidence submitted 
subsequent to the RO's August 1995 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for 
entitlement to service connection for a psychiatric disorder. 
As such, the RO's August 1995 denial of the claim remains 
final.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.302.

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder, the Board's analysis must end here.  
Butler v. Brown 9Vet. App. 167, 171 (1996).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

The Board views it foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78.

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist has been fulfilled.  Elkins 
v. West, 12 Vet. App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171.


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

